UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2252


SANDRA ROBINSON,

                Plaintiff – Appellant,

          v.

NIELSEN TV RATINGS,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00009-JRS)


Submitted:   February 28, 2012             Decided:   March 7, 2012


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sandra Robinson, Appellant Pro Se.     John M. Barr, Crystal L.
Norrick, JACKSON LEWIS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sandra Robinson seeks to appeal the district court’s

November 8, 2011 order, denying her discovery motions.                          This

court   may    exercise    jurisdiction         only   over    final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Robinson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                     Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We dispense with

oral    argument   because       the    facts    and   legal     contentions      are

adequately     presented    in    the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                         DISMISSED




                                          2